SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: July 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from toCommission file number: 1-3647 J.W. MAYS, INC. (Exact name of registrant as specified in its charter) New York 11-1059070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9 Bond Street, Brooklyn, New York 11201-5805 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (718) 624-7400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $1 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No X Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. S No delinquent filers Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The aggregate market value of voting stock held by non-affiliates of the registrant was approximately $6,906,975 as of January 31, 2010 based on the average of the bid and asked price of the stock reported for such date. For the purpose of the foregoing calculation, the shares of common stock held by each officer and director and by each person who owns 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares outstanding of the registrants common stock as of September 10, 2010 was 2,015,780. DOCUMENTS INCORPORATED BY REFERENCE Document Part of Form 10-Kin which the Documentis incorporated Annual Report to Shareholders for Fiscal Year Ended July 31, 2010 Parts I and II Definitive Proxy Statement for the 2010 Annual Meeting of Shareholders Part III J.W. MAYS, INC.FORM 10-K FOR THE FISCAL YEAR ENDED JULY 31, 2010TABLE OF CONTENTS Part I Page Item 1. Business 1 Item 1A. Risk Factors 1 Item 2. Properties 3 Item 3. Legal Proceedings 7 Executive Officers of the Registrant 8 Part II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Performance Graph 9 Item 6. Selected Financial Data 9 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements and Supplementary Data 10 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9A. Controls and Procedures 10 Item 9B. Other Information 11 Part III Item 10. Directors, Executive Officers and Corporate Governance 11 Item 11. Executive Compensation 11 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 Item 13. Certain Relationships and Related Transactions, and Director Independence 11 Item 14. Principal Accounting Fees and Services 12 Part IV Item 15. Exhibits, Financial Statement Schedules, and Reports on Form 8-K 12 PART I Item 1. Business. J.W. Mays, Inc. (the Company or Registrant) with executive offices at 9 Bond Street, Brooklyn, New York 11201, operates a number of commercial real estate properties, which are described in Item 2 Properties. The Companys business was founded in 1924 and incorporated under the laws of the State of New York on July 6, 1927. The Company discontinued its department store business which operated under the name of MAYS, in the year ended July 31, 1989, and has continued the leasing of real estate. The Company has no foreign operations. The Company employs approximately 30 employees and has a contract, expiring November 30, 2010, with a union covering rates of pay, hours of employment and other conditions of employment for approximately 23% of its employees. The Company considers that its labor relations with its employees and union are good. Cautionary Statement Regarding Forward-Looking Statements This Annual Report on Form 10-K may contain forward-looking statements which include assumptions about future market conditions, operations and financial results. These statements are based on current expectations and are subject to risks and uncertainties. They are made pursuant to safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Companys actual results, performance or achievements in the future could differ significantly from the results, performance or achievements discussed or implied in such forward-looking statements herein and in prior Securities and Exchange Commission filings by the Company. The Company assumes no obligation to update these forward-looking statements or to advise of changes in the assumptions on which they were based. Factors that could cause or contribute to such differences include, but are not limited to, changes in the competitive environment of the Company, general economic and business conditions, industry trends, changes in government rules and regulations and environmental rules and regulations. Statements concerning interest rates and other financial instrument fair values and their estimated contribution to the Companys future results of operations are based upon market information as of a specific date. This market information is often a function of significant judgment and estimation. Further, market interest rates are subject to significant volatility. Item 1A. Risk Factors. Risks Relating to Ownership Structure The controlling shareholder group may be able to vote its shares in favor of its interests that may not always coincide with the interests of shareholders not part of such group. This risk may be counter-balanced to a degree by the actions of the Board of Directors whose composition is made up of a majority of independent directors. The controlling shareholder group includes a corporation that owns a significant percentage of the Companys common stock and which does business with the Company, as further described in the Notes to the Consolidated Financial Statements. In theory, this could result in a conflict of interest; nevertheless, the Company and its largest shareholder have put in place some controls to reduce the effects of any perceived conflict of interest. Certain conflicts of interest may be perceived by the relationship between the Company and its largest shareholder. Both entities have the same Chief Executive Officer, and certain management personnel work for both entities. Nevertheless, the Companys Board of Directors is composed of a majority of independent directors. As recently as 2005, in a case involving both entities, the Delaware Supreme Court in connection with an attempt to obtain books and records of the Company through a proceeding against the Companys significant shareholder, held that the actions of the Companys Board were proper. 1 Risks Related to Our Business We are a part of the communities in which we do business. Accordingly, like other businesses in our communities, we are subject to the following risks:  the continued threat of terrorism;  economic downturns, both on a national and on local scales;  loss of key personnel;  the availability, if needed, of additional financing;  the continued availability of insurance (in different types of policies) at reasonably acceptable rates; and  the general burdens of governmental regulation, at the Local, State and Federal levels. Risks Related to Real Estate Operations Our investment in property development may be limited by increasing costs required to fit up property to be leased to tenants. Also, as the cost of fitting up properties increases, we may be required to wait and forsake opportunities that would be revenue producing until such time that we obtain the necessary financing of such ventures. This risk may be mitigated by our obtaining of lines of credit and other financing vehicles, although such have significant limitations on the amounts that may be borrowed at any point in time. We also may be subject to environmental liability as an owner or operator of properties. Many of our properties are old and when we need to fit up a property for a new tenant, we may find materials and the like that could be deemed to contain hazardous elements requiring remediation or encapsulation. We try to lease our properties to tenants with adequate finances, but as a result of the recent economic downturn, even formerly financially strong tenants may be at risk. The Company is trying to mitigate the latter by leasing our properties to multiple tenants where applicable in order to diversify the tenant base. Risks Related to our Investments Excess cash and cash equivalents may be invested from time to time. We seek to earn rates of return that will help us finance our business operations. These investments may be subject to significant uncertainties and may not be successful for many reasons, including, but not limited to the following:  fluctuations in interest rates;  worsening of general economic and market conditions; and  adverse legal, financial and regulatory developments that may affect a particular business. Risk Factors Summary These are some of the Risk Factors that could affect the Companys business. The Company endeavors to take actions and do business in a way that reduces these Risk Factors or, at least, takes them into account when conducting its business. Nevertheless, some of these Risk Factors cannot be avoided so that the Company must also take actions and do business that negates the adverse effects that these may have on the ongoing business of the Company. 2 Item 2. Properties. The table below sets forth certain information as to each of the properties currently operated by the Company: Location ApproximateSquare Feet 1. Brooklyn, New YorkFulton Street at Bond Street 380,000 2. Brooklyn, New YorkJowein building at Elm Place (430,000 square feet until April 2010) 201,000 3. Jamaica, New YorkJamaica Avenue at 169th Street 297,000 4. Fishkill, New YorkRoute 9 at Interstate Highway 84 203,000 (located on 14.6 acres ) 5. Levittown, New YorkHempstead Turnpike 10,000 (located on 75,800 square feet of land ) 6. Massapequa, New YorkSunrise Highway 133,400 7. Circleville, OhioTarlton Road 193,350 (located on 11.6 acres ) 8. Brooklyn, New YorkTruck bays, passage facilities and tunnel-Schermerhorn Street 17,000 Building-Livingston Street 10,500 Properties leased are under long-term leases for varying periods, the longest of which extends to 2073, and in most instances renewal options are included. Reference is made to Note 6 to the Consolidated Financial Statements contained in the 2010 Annual Report to Shareholders, incorporated herein by reference. The properties owned which are held subject to mortgage are the Brooklyn Bond Street building, the Jamaica building and the Fishkill property. 1. Brooklyn, New YorkFulton Street at Bond Street 10% of the property is leased by the Company under five separate leases. Expiration dates are as follows: 12/8/2013 (1 lease) which lease has two thirty-year renewal options through 12/8/2073; 4/30/2021 (2 leases), which leases previously had expiration dates of April 30, 2011 and were extended for an additional ten years; and 4/30/31 (2 leases) which leases previously had expiration dates of April 30, 2011 and were extended for an additional twenty years. The Company added two new elevators to its lobby at 9 Bond Street. There are plans to renovate vacant space for office use upon the execution of future leases to tenants, although no assurances can be made as to when or if such leases will be entered into. The property is currently leased to eighteen tenants of which nine are retail tenants, two are fast food restaurants and seven occupy office space. Two tenants have leased in excess of 10% of the rentable square footage. One tenant is a department store (33.42%) and the other tenant occupies office space (15.06%). Approximately 25,000 square feet of the building are available for lease. 3 Occupancy Lease Expiration YearEnded Rate YearEnded Number ofLeases AreaSq. Ft. 7/31/2006 56.68 % 7/31/2011 5 17,371 7/31/2007 61.50 % 7/31/2013 3 28,438 7/31/2008 53.05 % 7/31/2014 4 41,008 7/31/2009 62.06 % 7/31/2016 1 13,451 7/31/2010 69.74 % 7/31/2018 1 3,300 7/31/2019 1 21,121 7/31/2021 3 140,334 18 265,023 As of July 31, 2010 the federal tax basis is $22,906,964 with accumulated depreciation of $8,520,526 for a net carrying value of $14,386,438. The lives taken for depreciation vary between 18-40 years and the methods used are the straight-line and the declining balance. The real estate taxes for this property are $1,194,588 per year and the rate used is averaged at $11.570 per $100 of assessed valuation. 2. Brooklyn, New YorkJowein building at Elm Place The building is owned. The leases with two landlords for the adjacent building on Fulton Street expired on April 30, 2010 and was returned to the current owners of the premises in as is condition (see Item 3, Legal Proceedings, below). There are plans to renovate vacant space for office use upon the execution of future leases to tenants, although no assurances can be made as to when or if such leases will be entered into. The property is currently leased to fifteen tenants of which two are retail stores, one is a fast food restaurant, one is for warehouse, and eleven leases are for office space. Upon the termination of the Companys leases with its landlords on April 30, 2010, the Company lost nine tenants which occupied 93,697 square feet. The occupancy rate for the portion of the building that the Company owns is approximately 69.85%. The loss in income to the Company is partially offset by reductions in operating expenses and will not have a significant effect on its ongoing operations. Occupancy Lease Expiration YearEnded Rate YearEnded Number ofLeases AreaSq. Ft. 7/31/2006 58.97 % 7/31/2011 8 79,715 7/31/2007 61.45 % 7/31/2013 2 18,000 7/31/2008 68.09 % 7/31/2014 1 5,000 7/31/2009 71.38 % 7/31/2017 1 5,500 7/31/2010 69.85 % 7/31/2018 1 15,900 7/31/2021 1 8,500 7/31/2059 1 19,437 15 152,052 As of July 31, 2010 the federal tax basis is $10,898,745 with accumulated depreciation of $3,460,526 for a net carrying value of $7,438,219. The lives taken for depreciation vary between 18-40 years and the methods used are the straight-line and the declining balance. The real estate taxes for this property are $455,564 per year and the rate used is averaged at $11.044 per $100 of assessed valuation. 3. Jamaica, New YorkJamaica Avenue at 169th Street The building is owned and the land is leased from an affiliated company. The lease expires July 31, 2027. The property is currently leased to twelve tenants: six are retail tenants and six for office space. Three tenants each occupy in excess of 10% of the rentable square footage: a major retail store occupies 15.86%; and two tenants occupy office spaceone occupies 14.23% and the other 11.07% of the rentable space. Approximately 21,000 square feet of the building are available for lease. There are plans to 4 renovate vacant space for office use upon the execution of future leases to tenants, although no assurances can be made as to when or if such leases will be entered into. Occupancy Lease Expiration YearEnded Rate YearEnded Number ofLeases AreaSq. Ft. 7/31/2006 71.98 % 7/31/2012 3 28,625 7/31/2007 66.03 % 7/31/2014 3 64,063 7/31/2008 79.38 % 7/31/2015 1 24,109 7/31/2009 79.38 % 7/31/2016 1 6,021 7/31/2010 80.99 % 7/31/2017 3 75,907 7/31/2020 1 42,250 12 240,975 As of July 31, 2010 the federal tax basis is $19,352,411 with accumulated depreciation of $9,125,134 for a net carrying value of $10,227,277. The lives taken for depreciation vary between 18-40 years and the methods used are the straight-line and the declining balance. The real estate taxes for this property are $438,697 per year and the rate used is averaged at $11.379 per $100 of assessed valuation. 4. Fishkill, New YorkRoute 9 at Interstate Highway 84 The Company owns the entire property. There are plans to renovate vacant space to tenants upon the execution of future leases to tenants, although no assurances can be made as to when or if such leases will be entered into. There are approximately 203,000 square feet of the building available for lease. Occupancy Lease Expiration YearEnded Rate YearEnded Number ofLeases AreaSq. Ft. 7/31/2006 4.09 % 7/31/2007  7/31/2008  7/31/2009  7/31/2010  As of July 31, 2010 the federal tax basis is $9,608,448 with accumulated depreciation of $7,836,699 for a net carrying value of $1,771,749. The lives taken for depreciation vary between 18-40 years and the methods used are the straight-line and the declining balance. The real estate taxes for this property are $145,954 per year and the rate used is averaged at $2.03 per $100 of assessed valuation. 5. Levittown, New YorkHempstead Turnpike The Company owns the entire property. In October 2006, the Company entered into a lease agreement with a restaurant. The restaurant constructed a new 10,000 square foot building, which opened in May 2008. Ownership of the building reverts to the Company at the conclusion of the leasing arrangement, currently August 16, 2017. Occupancy Lease Expiration YearEnded Rate YearEnded Number ofLeases AreaSq. Ft. 7/31/2006  7/31/2018 Building 10,000 7/31/2007  Land 75,800 7/31/2008 25.00 % 1 85,800 7/31/2009 100.00 % 7/31/2010 100.00 % The real estate taxes for this property are $145,990 per year and the rate used is averaged at $685.72 per $100 of assessed valuation. 5 6. Massapequa, New YorkSunrise Highway The Company is the prime tenant of this leasehold. The lease expired May 14, 2009, and there was one renewal option for twenty-one years, which the Company exercised in April 2008. There are no present plans for additional improvements of this property. The entire leasehold is currently subleased to two tenants; one, to a drive- in restaurant, which is subject to it receiving the necessary building permits and licenses to construct a new building, and the other for use as a bank. Each of these tenants occupies in excess of 10% of the rentable square footage. Both subleases expire in May 2030, with no renewal options. Occupancy Lease Expiration YearEnded Rate YearEnded Number ofLeases AreaSq. Ft. 7/31/2006 100.00 % 7/31/2030 2 133,400 7/31/2007 100.00 % 7/31/2008 100.00 % 7/31/2009 96.25 % 7/31/2010 85.01 % The real estate taxes for this property are $211,885 per year and the rate used is averaged at $623.26 per $100 of assessed valuation. The Company does not own this property. Improvements to the property, if any, are made by tenants. 7. Circleville, OhioTarlton Road The Company owns the entire property. There are plans to renovate vacant space to tenants upon the execution of future leases to tenants, although no assurances can be made as to when or if such leases will be entered into. The property is currently leased to two tenants. The tenants use these premises for warehouse and distribution facilities. One tenants lease agreement was executed for a five year period, with a right to cancel after three years, for 75,000 square feet to November 11, 2010. The other tenants lease agreement was executed for a three-year period, with a right to cancel after one year, for 60,000 square feet to March 31, 2011. The lease was amended on November 30, 2009, allowing the tenant to have permanent space of 36,000 square feet and revolving space of up to 84,000 square feet with a minimum of 12,000 square feet. There are approximately 70,000 square feet of the building available for lease. Occupancy Lease Expiration YearEnded Rate YearEnded Number ofLeases AreaSq. Ft. 7/31/2006 55.77 % 7/31/2011 2 123,000 7/31/2007 38.79 % 7/31/2008 49.13 % 7/31/2009 69.82 % 7/31/2010 67.80 % As of July 31, 2010 the federal tax basis is $4,388,456 with accumulated depreciation of $2,455,443 for a net carrying value of $1,933,013. The lives taken for depreciation vary between 18-40 years and the methods used are the straight-line and the declining balance. The real estate taxes for this property are $74,806 per year and the rate used is averaged at $4.16 per $100 of assessed valuation. 8. Brooklyn, New YorkLivingston Street The City of New York through its Economic Development Administration constructed a municipal garage at Livingston Street opposite the Companys Brooklyn properties. The Company has a long-term lease with the City of New York and another landlord expiring in 2013 with renewal options, the last of which expires 2073, under which: (1) Such garage, available to the public, provides truck bays and passage facilities through a tunnel, both for the exclusive use of the Company, to the structure referred to in (2) below. The truck 6 bays, passage facilities and tunnel, totaling approximately 17,000 square feet, are included in the lease from the City of New York and another landlord referred to in the preceding paragraph. (2) The Company constructed a building of six stories and basement on a 20 x 75-foot plot (acquired and made available by the City of New York and leased to the Company for a term expiring in 2013 with renewal options, the last of which expires in 2073). The plot is adjacent to and connected with the Companys Brooklyn properties. In the opinion of management, all of the Companys properties are adequately covered by insurance. See Note 11 to the Consolidated Financial Statements contained in the 2010 Annual Report to Shareholders, which information is incorporated herein by reference, for information concerning the tenants, the rental income from which equals 10% or more of the Companys rental income. Item 3. Legal Proceedings. There are various lawsuits and claims pending against the Company. It is the opinion of management that the resolution of these matters will not have a material adverse effect on the Companys Consolidated Financial Statements. In response to a termination notice that the Company received concerning its tenancy in a portion of the Jowein building, Brooklyn, New York, on April 25, 2007, the Company filed a lawsuit against its landlords in New York State Supreme Court, Kings County. In the lawsuit, the Company sought a judgment declaring that the landlords termination notice was improperly issued and that the Company was not required to correct or cure the purported defaults cited in the termination notice. In addition, the Company sought an order temporarily, preliminarily and permanently enjoining the landlords from taking any action to terminate the lease or otherwise interfere with the Companys possession of the premises. The lawsuit that was brought by the Company against its prior landlords concerning the Companys tenancy in a portion of the Jowein building at 490 Fulton Street, Brooklyn, New York (490 Fulton) has been dismissed pursuant to a stipulation of discontinuance filed on June 1, 2010. The dismissal of the lawsuit is with prejudice and includes all claims and counterclaims relating to the Companys tenancy and the lawsuit. In connection with the settlement, the Company has paid to the landlords successor (490 Owner) $1,000,000. In return, 490 Owner has provided to the Company general releases of past, present and future claims relating to the lease of 490 Fulton from former landlords Snyder Fulton Street, LLC and Fulton Interest, LLC and successor landlord 490 Owner. The Company has transferred to 490 Owner title to 484 Fulton Street, Brooklyn, New York (with an appraised value of $4,490,000) subject to the existing tenancy and 490 Owner has caused title to 14 Hanover Place, Brooklyn, New York (with an appraised value of $900,000) to be transferred to the Company. The appraised values of the two buildings were based upon a review of comparables (other properties which are believed by the appraisers to be similar to the properties subject to the appraisals). The appraised values of the two properties were not derived from a negotiation between the parties as to the actual purchase and sale prices for such properties since no such negotiation took place. Nor were such appraised values derived using other valuation methods, such as the net present value from cash flows. Accordingly, these appraised values are merely estimated values of the properties. The Company has entered into a 49-year lease with a designee of 490 Owner for approximately 20,000 square feet in the basement, first and second floors of 25 Elm Place, Brooklyn, New York at an annual rental of $100,000, with 10% rent escalations every five years. The Company surrendered to 490 Owner possession of 490 Fulton as of May 1, 2010 in as is condition and the Company has no obligation to correct, cure or take any action relating to repairing such premises other than the cure of certain existing violations as documented in the settlement agreement. The Company retains rights to access and maintain certain offices, equipment and systems in the alleyway between 490 Fulton and 25 Elm Place. 490 Owner will indemnify and hold the Company harmless from all claims by its affiliates and the landlord concerning the Companys obligations under its lease at 14 Hanover Place. The Company is required to remove the foot bridge over Bond Street in Brooklyn, New York by June 2012. The estimated cost has not yet been determined. 7 If the Company sells, transfers, disposes of or demolishes 25 Elm Place, Brooklyn, New York, then the Company may be liable to create a condominium unit for the loading dock. The necessity of creating the condominium unit and the cost of such condominium unit cannot be determined at this time. Executive Officers of the Registrant The following information is furnished with respect to each Executive Officer of the Registrant (each of whose position is reviewed annually but each of whom has a three-year employment agreement, effective August 1, 2008), whose present term of office will expire upon the election and qualification of his successor: Name Age Business Experience Duringthe Past Five Years First BecameSuch Officeror Director Lloyd J. Shulman 68 President November, 1978 Co-Chairman of the Board and President June, 1995 Chairman of the Boardand President November, 1996 Director November, 1977 Mark S. Greenblatt 56 Vice President August, 2000 Treasurer August, 2003 Director August, 2003 Assistant Treasurer November, 1987 Ward N. Lyke, Jr. 59 Vice President February, 1984 Assistant Treasurer August, 2003 George Silva 60 Vice President March, 1995 All of the above mentioned officers have been appointed as such by the directors and have been employed as Executive Officers of the Company during the past five years. PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Common Stock and Dividend Information Effective November 8, 1999, the Companys common stock commenced trading on The Nasdaq Capital Market tier of The Nasdaq Stock Market under the Symbol: Mays. Such shares were previously traded on The Nasdaq National Market. Effective August 1, 2006, NASDAQ became operational as an exchange in NASDAQ- Listed Securities. It is now known as The NASDAQ Stock Market LLC. The following is the sales price range per share of J. W. Mays, Inc. common stock during the fiscal years ended July 31, 2010 and 2009: Three Months Ended Sales Price High Low October 31, 2009 $ 15.91 $ 12.64 January 31, 2010 21.28 12.50 April 30, 2010 23.55 13.12 July 31, 2010 21.92 13.00 October 31, 2008 $ 18.05 $ 10.90 January 31, 2009 11.40 4.15 April 30, 2009 6.56 4.20 July 31, 2009 16.00 5.77 The quotations were obtained for the respective periods from the National Association of Securities Dealers, Inc. There were no dividends declared in either of the two fiscal years. On September 10, 2010, the Company had approximately 1,500 shareholders of record. 8 Performance Graph Comparison of Five-Year Cumulative Total ReturnJ.W. MAYS, INC., Standard & Poors 500 and Peer Group(Five-Year Performance Results Through 07/31/2010) The following graph sets forth a five-year comparison of cumulative total shareholder return for the Company, the Standard & Poors 500 Stock-Index (S&P 500), and a Peer Group. The graph assumes the investment of $100 at the close of trading July 31, 2005 in the common stock of the Company, the S&P 500 and the Peer Group, and the reinvestment of all dividends, although the Company did not pay a dividend during this five-year period. Comparison of Five-Year Cumulative Total Return*J.W. MAYS, INC., Standard & Poors 500 and Peer Group(Performance Results Through 07/31/2010) Factual material is obtained from sources believed to be reliable, but the Publisher is not responsible for any errors or omissions contained herein. The Performance Graph shall not be deemed incorporated by reference by any general statement of incorporation by reference in any filing made under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, and shall not otherwise be deemed filed under such Acts. Item 6. Selected Financial Data. The information appearing under the heading Summary of Selected Financial Data on page2 of the Registrants 2010 Annual Report to Shareholders is incorporated herein by reference. 9 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations. The information appearing under the heading Managements Discussion and Analysis of Financial Condition and Results of Operations of the Registrants 2010 Annual Report to Shareholders is incorporated herein by reference. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. The Company uses both fixed-rate and variable-rate debt to finance its capital requirements. These transactions expose the Company to market risk related to changes in interest rates. The Company does not use derivative financial instruments. At July 31, 2010, the Company had fixed-rate debt of $10,442,133, and variable rate debt of $20,000. With regard to the Jowein building, Brooklyn, New York loan (presently with a balance of $20,000), if interest rates were to change 100 basis points, the effect on net income from operations and future cash flows would be a decrease, should the rates increase, or an increase, should the rates decline, of $200 for this loan. Item. 8. Financial Statements and Supplementary Data. The Registrants Consolidated Financial Statements, together with the report of DArcangelo & Co., LLP, independent registered public accounting firm, dated October7, 2010, appearing on pages4 through 19 of the Registrants 2010 Annual Report to Shareholders is incorporated herein by reference. With the exception of the aforementioned information and the information incorporated by reference in Items2, 5, 6, and 7 hereof, the 2010 Annual Report to Shareholders is not to be deemed filed as part of this Form 10-K Annual Report. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. There are no disagreements between the Company and its accountants relating to accounting or financial disclosures. Item 9A. Controls and Procedures. (a) Evaluation of disclosure controls and procedures. The Companys management reviewed the Companys internal controls and procedures and the effectiveness of these controls. As of July31, 2010, the Company carried out an evaluation, under the supervision and with the participation of the Companys management, including its Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Companys disclosure controls and procedures pursuant to Rules 13a-14(c) and 15d-14(c) of the Securities Exchange Act of 1934. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Companys disclosure controls and procedures are effective in timely alerting them to material information relating to the Company required to be included in its periodic SEC filings. (b) Change to internal controls over financial reporting. There was no change in the Companys internal controls over financial reporting or in other factors during the Companys last fiscal quarter that materially affected, or is reasonably likely to materially affect, the Companys internal controls over financial reporting. There were no significant deficiencies or material weaknesses, and therefore there were no corrective actions taken. (c) Managements annual report on internal control over financial reporting. The Companys management is responsible for establishing and maintaining adequate internal control over financial reporting as such term is defined in Rule 13(a)-15(f). Our internal control system has been designed to provide reasonable assurance to the Companys management and its Board of Directors regarding the preparation and fair presentation of published financial statements. All internal control systems, no matter how well designed, have inherent limitations. Even those systems that have been determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. The Companys management assessed the effectiveness of our internal control over financial reporting as of July31, 10 2010. In making this assessment, the Companys management used the criteria set forth by the Committee Sponsoring Organizations of the Treadway Commission in Internal ControlIntegrated Framework Guidance for Small Public Companies. Based on the Companys assessments, we believe that, as of July31, 2010, its internal control over financial reporting is effective based on these criteria. This Form 10-K Annual Report does not include an attestation report of our independent registered public accounting firm regarding internal controls over financial reporting. Managements report was not subject to attestation by our independent registered public accounting firm pursuant to the permanent exemption for non-accelerated filers from the internal control audit requirements of Section 404(b) of the Sarbanes-Oxley Act of 2002. Item 9B. Other Information Reports on Form 8-K Two reports on Form 8-K were filed by the Company during the three months ended July 31, 2010. Item reportedThe Company reported the settlement of a lawsuit and an exchange of properties relating thereto.Date of report filedJune 2, 2010 Item reportedThe Company reported its financial results for the three and nine months ended April 30, 2010Date of report filedJune 10, 2010 PART III Item 10. Directors, Executive Officers and Corporate Governance. The information relating to directors of the Company is contained in the Definitive Proxy Statement for the 2010 Annual Meeting of Shareholders and such information is incorporated herein by reference. The information with respect to Executive Officers of the Company is set forth in Part I hereof. Item 11. Executive Compensation. The information required by this item appears under the heading Executive Compensation in the Definitive Proxy Statement for the 2010 Annual Meeting of Shareholders and such information is incorporated herein by reference. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The information required by this item appears under the headings Security Ownership of Certain Beneficial Owners and Management and Information Concerning Nominees for Election as Directors in the Definitive Proxy Statement for the 2010 Annual Meeting of Shareholders and such information is incorporated herein by reference. Item 13. Certain Relationships and Related Transactions, and Director Independence. The information required by this item appears under the headings Executive Compensation, Certain Transactions, Certain Relationships and Related Transactions and Board Interlocks and Insider Participation in the Definitive Proxy Statement for the 2010 Annual Meeting of Shareholders and such information is incorporated herein by reference. 11 Item 14. Principal Accounting Fees and Services. The following table sets forth the fees paid by the Company to its independent registered public accounting firm, DArcangelo & Co., LLP, for the fiscal years 2010 and 2009. Fiscal Year2010 Fiscal Year2009 Audit Fees $ 87,676 $ 80,683 Tax Fees and Other Fees 10,218 6,000 Total $ 97,894 $ 86,683 Audit Fees for fiscal year 2010 and fiscal year 2009 were for professional services rendered for the audits of the consolidated financial statements of the Company and assistance with the review of documents filed with the Securities and Exchange Commission. Tax Fees and Other Fees for fiscal year 2010 and fiscal year 2009 were for services related to tax compliance and preparation of federal, state and local corporate tax returns and audit of real estate tax matters. The officers of the Company consult with, and receive the approval of, the Audit Committee before engaging accountants for any services. PART IV Item 15. Exhibits, Financial Statement Schedules, and Reports on Form 8-K. (a) The following documents are filed as part of this report: 1. The Consolidated Financial Statements and report of DArcangelo & Co., LLP, independent registered public accounting firm, dated October 7, 2010, set forth on pages 4 through 19 of the Companys 2010 Annual Report to Shareholders. 2. See accompanying Index to the Companys Financial Statements and Schedules. 3. Exhibits: (2) Plan of acquisition, reorganization, arrangement, liquidation or successionnot applicable. (3) Articles of incorporation and by-laws: (i) Certificate of Incorporation, as amended, incorporated by reference to the Companys Form 8-K dated December 3, 1973. (ii) By-laws, as amended June 1, 1995, incorporated by reference to the Companys Form 10-K dated October 23, 1995. (iii) Amendment to By-laws, effective November 1, 1999, incorporated by reference to the Companys Proxy Statement dated October 19, 2000. (iv) Amendment to By-laws, effective November 20, 2007, incorporated by reference to the Companys Form 8-K dated November 20, 2007. (4) Instruments defining the rights of security holders, including indenturessee Exhibit (3) above. (9) Voting trust agreementnot applicable. (10) Material contracts: (i) The J.W. Mays, Inc. Retirement Plan and Trust, Summary Plan Description, effective August 1, 1991, incorporated by reference to the Companys Form 10-K dated October 23, 1992 and, as amended, effective August 1, 1993, incorporated by reference to the Companys Form 10-Q for the Quarter ended October 31, 1993 dated December 2, 1993. (ii) Employment Agreements with Messrs. Shulman, Greenblatt, Lyke and Silva, each dated August1, 2005, incorporated by reference to the Companys Form 8-K dated August1, 2005. Each of these Employment Agreements has been extended as of August 1, 2008 for a period of three years. 12 (11) Statement re computation of per share earningsnot applicable. (12) Statement re computation of ratiosnot applicable. (13) Annual report to security holders. (14) Code of ethicsnot applicable. (16) Letter re change in certifying auditorsnot applicable. (18) Letter re change in accounting principlesnot applicable. (21) Subsidiaries of the registrant. (22) Published report regarding matters submitted to vote of security holdersnot applicable. (24) Power of attorneynone. (28) Information from reports furnished to state insurance regulatory authoritiesnot applicable. (31) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.1Chief Executive Officer 31.2Chief Financial Officer (32) Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002; 18 U.S.C. Sect 1350. 13 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. J.W. M
